This opinion was
  'frrrrPV                                                       filed for record
^ IM CLERKS OFFICE ^                                                                ^
8UH®eCOlBW.ST»IECFmSHI?JGTOM                               In re Recall ofLevine (Christa "Teagan"), 97306-7



      2. Conspiring to terminate the City Attorney and cause the Mayor of
         Tonasket to resign as part of an illegal quorum;
      3. Conspiring to disband the Tonasket Police Department in favor of a
         contract for police services with the Okanogan County Sheriff; and
         compromising the integrity ofinvestigative materials and evidence in the
         process;...
      4. Improperly withholding public records[; and]
      5. Filing a false and misleading police report with the Okanogan County
         Sheriffs Office related to the performance of her duties as
         Councilwoman.


Clerk's Papers(CP)at 15.

      In addition to the recall petition, the trial court considered several declarations

submitted by petitioner Jones, Diane MacGregor-Foreman, Jose Perez, John Cruz,

Darin Odegaard, and Brittany Wilson.            It also considered declarations from

respondent Levine, as well as from Michael Howe, Jensen Sackman, and Alice

Attwood. After a hearing, the trial court dismissed all five charges, finding them

factually and legally insufficient to sustain further action. Jones sought review in

this court, assigning error to the trial court's rulings on every charge. Appellant's

Br.(App. Br.) at 1.

                                     ANALYSIS


      A voter who seeks to recall an elected official must charge that the official

"committed an act or acts of malfeasance, or an act or acts of misfeasance while in

office, or has violated the oath of office." RCW 29A.56.110. The statute defines

these terms;




                                          -2-
In re Recall ofLevine (Christa "Teagan"),97306-7



            (1) "Misfeasance" or "malfeasance" in office means any wrongful
      conduct that affects, interrupts, or interferes with the performance of official
      duty;
            (a) Additionally,"misfeasance" in office means the performance of
      a duty in an improper manner; and
            (b) Additionally, "malfeasance" in office means the commission of
      an unlawful act;
             (2) "Violation of the oath of office" means the neglect or knowing
      failure by an elective public officer to perform faithfully a duty imposed by
      law.


Id.


      Before the sponsors of a recall may seek supporting signatures, the superior

court of the county in which the officer subject to recall resides must determine that

the petition is both factually and legally sufficient. RCW 29A.56.130(2), .140,

.150(2); In re Recall ofPepper, 189 Wn.2d 546, 553, 403 P.3d 839 (2017)(citing

Chandler v. Otto, 103 Wn.2d 268, 274, 693 P.2d 71 (1984)).

      "A recall petition is legally sufficient ifit "'state[s] with specificity substantial

conduct clearly amounting to misfeasance, malfeasance or violation of the oath of

office'" and there is no legal justification for the challenged conduct." Recall of

Pepper, 189 Wn.2d at 554 (alteration in original)(quoting/n re Recall ofBoldt, 187

Wn.2d 542,549,386 P.3d 1104(2017)(quoting Chandler, 103 Wn.2d at 274)). The

petition must "identify the '"standard, law, or rule that would make the officer's

conduct wrongful,improper, or unlawful.'"" Id. at 555(quoting/« re Recall ofBolt,




                                            -3-
In re Recall ofLevine (Christa "Teagan "), 97306-7



177 Wn.2d 168, 181, 298 P.3d 710 (2013)(quoting In re Recall ofAckerson, 143

Wn.2d 366, 377, 20 P.3d 930 (2001))).

      A petition is factually sufficient if it alleges acts or failures to act that, without

justification, would constitute misfeasance, malfeasance, or a violation of the oath

of office. Id. If the petition alleges that the subject committed an unlawful act, it is

factually sufficient only if it also alleges '"facts indicating the official had

knowledge of and intent to commit an unlawful act.'" Id.(quoting Recall ofBoldt,

187 Wn.2d at 549 (citing In re Recall ofTelford, 166 Wn.2d 148, 158, 206 P.3d

1248 (2009))).    A petitioner need not have firsthand knowledge of the facts

supporting a petition but must present some evidence beyond mere belief or

speculation that the charges are true. Id. "The purpose of requiring factual

sufficiency is to ensure that charges, 'although adequate on their face, do not

constitute grounds for recall unless supported by identifiable facts.'" In re Recall of

Wade, 115 Wn.2d 544, 549,799 P.2d 1179(1990){(\ViOtmgTeafordv. Howard, 104

Wn.2d 580, 585, 707 P.2d 1327(1985)).

      The sufficiency of a recall petition is reviewed de novo. Recall ofBoldt, 187

Wn.2d at 549.




                                           -4-
In re Recall ofLevine (Christa "Teagan "), 97306-7



      A. Instead of Identifying Any Specific Error in the Trial Court's Rulings,
         Jones Argues Broadly That the Court Erred by Considering Any of the
         Respondents' Factual Pleadings

      The trial court ruled that the petition was both factually and legally insufficient

with respect to every charge. In her briefing in this court, Jones does not specifically

identify any single error in the trial court's rulings. Instead, Jones argues generally

that a respondent to a recall petition may file only legal pleadings in the trial court,

not factual ones. App. Br. at 5-6. Jones contends that the trial court therefore erred

by even considering the respondents' factual pleadings and that this means our

"review must be nearly entirely de novo." App. Br. at 6. As noted, this is always

the standard of review in a recall petition. Under the umbrella of that general

argument, Jones "stands on the factual allegations in the initial Recall Petition and

the arguments ofcounsel at the sufficiency hearing." App. Br. at 7(citation omitted).

      Jones is correct that the trial court does not determine the truth ofthe charges

when it rules on sufficiency. RCW 29A.56.140(at sufficiency hearing,"[t]he court

shall not consider the truth of the charges, but only their sufficiency"). Contrary to

her argument, however, a trial court does not err by considering evidence submitted

in response to a recall petition; such evidence is admissible "for the purpose of

determining whether there is any factual basis for the charges." In re Recall of

Beasley, 128 Wn.2d 419, 427, 908 P.2d 878 (1996); see, e.g., Recall of Wade, 115



                                          -5-
In re Recall ofLevine (Christa "Teagan "), 97306-7



Wn.2d at 549-51 (allegations that male candidate was ranked ahead of female

candidate "sometime in the selection process," combined with the fact that female

candidate was later selected, were not factually or legally sufficient to sustain a

charge that school board members violated law against gender discrimination; in

reaching that conclusion, the court could consider the existence of affidavits by

school board members attesting to the reasons underlying their decision).

      As detailed below, none of the trial court's sufficiency rulings rested on a

weighing of conflicting evidence or a determination of credibility. Jones therefore

fails to identify any grounds for reversing the trial court's rulings on factual

sufficiency. Additionally, Jones fails to challenge any ofthe trial court's rulings on

legal sufficiency, all independent, adequate bases for dismissing each charge. The

following section examines each charge and ruling and explains why the trial court

properly dismissed it.

      B. We Affirm the Trial Court's Dismissal of Every Charge

      In support of charges 1 ("[ajttempting to abscond with the Mayor's

hiring/firing/personnel authority," CP at 15) and 2 ("[cjonspiring to terminate the

City Attorney and cause the Mayor of Tonasket to resign as part of an illegal

quorum," id.), Jones alleged that on or around December 18, 2018, Levine

participated in a conference call during part of which a quorum of the city council



                                         -6-
In re Recall ofLevine (Christa "Teagan "), 97306-7



(three of five members) was present. Id. at 16. Jones asserted that this quorum,

along with other participants in the call, phoned former Mayor Patrick Plumb to

discuss plans to fire the Tonasket city attorney and also ways to convince Mayor

Dennis Brown to resign. Id. Jones also asserted that Councilwoman Jill Ritter once

moved at a city council meeting for a vote of no confidence in Mayor Brown, which

was seconded by Levine, but the motion died with no vote being taken. Id. Jones

acknowledged that the city council has authority to determine the mayor's

compensation by ordinance, but she contended that the quorum violated RCW

35A.12.110 and .120 (in the chapter titled "Mayor-Council Plan of Government")

and several provisions of the Tonasket Municipal Code, which give the mayor sole

authority to appoint and remove "appointive officers and employees." CP at 17.

      The superior court determined both charges to be factually and legally

insufficient. It concluded that charge 1 failed to "state specifically substantial

conduct clearly amounting to a violation oflaw [or]...to misfeasance, malfeasance,

or violation of oath of office." Id. at 5. It concluded that the evidence underlying

charge 2 was insufficient to show that "a violation of[the] Open Public Meeting[s]

Act [of 1971 (OPMA), ch. 42.30 RCW,] occurred" because there was no evidence

that Levine "intended to commit the act alleged and ... intended to act unlawfully"

or that any "actions were taken... and no business was eonducted" during the phone



                                         -7-
In re Recall ofLevine (Christa "Teagan"), 97306-7



conference. CP at 6. The court also noted that "[t]he only statement indicating that

a quorum was present was made by [Chief] Darin Odegaard[, and] Councilwoman

Jensen Sackman filed a declaration that she was never present and worked all day at

the local hospital; however[,] her car was parked at city hall." Id.

      The trial court's ruling on charge 1 is correct. None of the facts alleged

constitute any actual attempt to fire anyone. The declaration supporting this charge

states only that, during a conference call,"Councilmembers ... sought Mr. Plumb's

advice about plans to fire the City Attorney." Id. at 87. Assuming Jones is correct

about the mayor's exclusive hiring and firing authority, this ambiguous statement

does not establish any infringement on that authority, much less an intentional

violation oflaw. See, e.g.. Recall ofAckerson, 143 Wn.2d at 373(petitioner's sworn

statement that she heard respondent admit to pocketing campaign contributions was

factually insufficient to sustain a charge of violating campaign finance laws where

alleged admission was too vague and lacking in context to indicate what actual

conduct occurred).

       We affirm the dismissal of charge 1.

      The court's ruling on charge 2 is also sustainable. While that ruling notes the

existence of two conflicting declarations, one by Chief Odegaard (who attested to

personal knowledge of the phone conference at issue and Sackman's participation)



                                         -8-
In re Recall cfLevine (Christa "Teagan "), 97306-1



and another by Sackman (who denied participating in the call), it does not weigh

their credibility. CP at 87. Instead, the ruling finds all of Jones's evidence

collectively insufficient to sustain an allegation that Levine intentionally violated the

OPMA. Id. at 6. If we accept the premise that Jones actually stated a claim under

the OPMA,then the trial court's conclusion on intentionality is consistent with our

case law. E.g.,Recall ofBeasley, 128 Wn.2d at 426("assum[ing]... that discussions

between a majority of the members of the school board regarding . . . the

superintendent's contract would constitute 'meetings' subject to the[OPMA]," mere

allegation that such discussions occurred in private was insufficient to sustain charge

that board members "conspired" to intentionally keep discussions secret in violation

of the law). This claim is also legally insufficient because Jones failed to '""state[]

with specificity substantial conduct clearly amounting to misfeasance, malfeasance

or violation of the oath of office'" and there is no legal justification for the

challenged conduct." Recall ofPepper, 189 Wn.2d at 554(quoting Recall ofBoldt,

187 Wn.2d at 549 (quoting Chandler, 103 Wn.2d at 274)). We note that the recall

petition does not actually cite any provision of the OPMA. One of the statutes it

cites(ROW 35A.12.110)references the OPMA,but it does not expressly incorporate

the OPMA's provisions defining "meetings" or stating which "actions" must occur

in public. Nor did Jones ever refer to "public meetings" at all during the hearing in



                                           -9-
In re Recall ofLevine (Christa "Teagan"), 97306-7



the trial court, instead, arguing only that Levine "violated [RCW]35A,12.110 and

35A.12.120" when "she instituted the quorum." Tr. of Proceedings at 12. Jones's

theory of this alleged violation is unclear.

       We affirm the dismissal of charge 2.

      In support of charge 3 ("[c]onspiring to disband the Tonasket Police

Department in favor of a contract for police services with the Okanogan County

Sheriff; and compromising the integrity of investigative materials and evidence in

the process," CP at 15), Jones alleged that Levine "violated her oath to faithfully and

diligently perform her duties of office" when she and Ritter initiated a city council

vote to adopt Ordinance 798, which temporarily suspended the operations of the

Tonasket Police Department. M at 17-18. Jones acknowledged that cities need not

maintain their own police departments and may instead provide police services

through contracts with counties. Id. at 18. Jones contended, however, that the

manner in which Ordinance 798 was adopted was too hasty to constitute good

governance, as it forced police department employees to "scramble" to store and

delete files in time for the transition. Id.


      The superior court found this charge factually and legally insufficient. It

concluded that the city council adopted Ordinance 798 only after Mayor Brown fired

the chief of police and an officer and the city was therefore "without a viable police



                                          -10-
In re Recall ofLevine (Christa "Teagan "), 97306-7



force." Id. at 6. The court found this was a proper exercise of the city council's

authority, which Levine initiated only after consulting with the city attorney.

      This ruling is correct. The exercise of discretionary authority cannot be

grounds for recall unless it is "unreasonable." In re Recall ofKast, 144 Wn.2d 807,

817-18, 31 P.3d 611(2001). Jones alleged the city council adopted Ordinance 798

too quickly, but the trial court found the undisputed facts established a reasonable

basis for the city council's action. Under that circumstance, the petition is legally

insufficient.   See id. (where responsive pleadings showed officials had legal

justification for ejecting an individual from a public meeting, petition based on that

ejection was legally insufficient).

      We affirm the dismissal of charge 3.

      In support of charge 4("[ijmproperly withholding public records," CP at 15),

Jones alleged that she made two public record requests to Tonasket city agencies:

one for "copies of any public records pertaining to the camera installation in the

Tonasket Police Department"^ and one for "all cell phone records, to include calls.


       ^ Jones's written request for camera-related records read, in relevant part:
      I am requesting an opportunity to inspect or obtain copies of public records
      that pertain to the information regarding the breach of the security of the
      Police Department. Who authorized the placement ofthe cameras and who
      paid for the cameras and the installation. Did the placement of the cameras
      violate the privacy of the public and/or violate the agreement to Spillman?
      Who had access to the footage ofthe camera system. Who had keys and who
      breached the police department other than the Police officers themselves and

                                            -11-
In re Recall ofLevine (Christa "Teagan "), 97306-7



te[x]ts, Facebook Messenger threads, and other communications with city officials

related to city business contained on Councilwoman Levine's phone."^ Id. at 18.

Jones acknowledged that some records were produced in response to these requests

but alleged that others must have been withheld. She asserted that some of the text

and Messenger threads produced in response to the first request were incomplete,

that no call logs at all were produced, and that no receipts or contracts related to

equipment or installation were produced in response to the camera-related request.

Jones claimed this violated the Public Records Act, chapter 42.56 RCW, CP at 18.

        The superior court found this charge factually and legally insufficient because

it was based only on "speculative statements and ... unwarranted conclusions." Id.

at 7.


        This ruling is correct. Neither the original petition nor Jones's brief in this

court explains the basis for the inference that some responsive records must have



        the Police Clerk. Who authorized the disbursement of the keys to those
        individuals.
CP at 27.
        ^ Jones's request for cell phone records read, in relevant part:
        I am requesting an opportunity to inspect or obtain copies of public records
        that pertain to meetings held at the Tonasket Police Department and at a local
        business. ALL CELL PHONE RECORDS, INCLUDING CALLS, TEXT
        MESSAGES, FACEBOOK MESSENGER MESSAGES MADE TO AND
        FROM CITY OFFICALS AND ALL CITY BUSINESS CONDUCTED OR
        DISCUSSED ON YOUR PERSONAL CELL PHONE WITHIN THE
        DATES OF DEC. 17™ THROUGH TO Dec. 30'^
CP at 28.


                                             -12-
In re Recall ofLevine (Christa "Teagan "), 97306-7



been withheld, and there are several readily apparent problems with Jones's theory.

For example, Jones complained that no call logs were produced, id. at 24, but she

failed to request any such logs, id. at 28. Jones also complained about the response

to the camera-related request, id. at 24-25, but that request was made to the Tonasket

Police Department, id. at 27. There is no indication that Levine is the custodian of

records for that agency.

      We affirm the dismissal of charge 4.

      In support of charge 5 ("[f]iling a false and misleading police report with the

Okanogan County Sheriffs Office related to the performance of her duties as

Councilwoman," CP at 15), Jones alleged that on or about January 23,2019, Levine

made a false police report. Id. at 18-19. Jones asserted that Levine told police that

she and other councilmembers were blocked from leaving city hall and attacked in

the city hall parking lot. Id. According to Jones, other witnesses disputed this

account. Id. at 19. Jones claimed the report violated RCW 9A.76.175, which makes

it a gross misdemeanor to knowingly make a false or misleading material statement

to a public servant. Id.

      The superior court found this charge legally and factually insufficient. It

noted that the petition alleged an unlawful act but failed to show any intent to violate

the law or engage in willful criminal conduct. Id. at 8.



                                          -13-
In re Recall ofLevine (Christa "Teagan "), 97306-7




      This ruling was correct. Jones asserted that Levine committed a gross

misdemeanor by fabricating allegations in a police report. The only evidence Jones

submitted in support of this charge was a declaration by MacGregor-Foreman that

she personally saw councilmembers leaving the meeting at issue and "did not

observe anyone blocking them or preventing them from leaving the building." Id.

at 57. This falls far short of establishing the knowledge and intent necessary to

sustain an allegation of unlawful conduct. See Recall ofBoldt, 187 Wn.2d at 549.

      We affirm the dismissal of charge 5.

                                   CONCLUSION


      The trial court correctly held that Jones's recall petition is factually and legally

insufficient. The court did not improperly engage in fact-finding, and there is no

prohibition against considering factual pleadings by the respondent to a recall

petition. We affirm the trial court's ruling in its entirety and dismiss the petition.




                                          -14-
In re Recall ofLevine (Christa "Teagan"),97306-7




                                                   125
                                                   1




WE CONCUR:




                                                       r\-z^ l-e?




                                       ■15-